Appeal by the defendant from a judgment of the Supreme Court, Queens County (Schulman, J.), rendered April 20,1999, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Browne, J.), after a hearing (O’Dwyer, J.H.O.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
*517Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his omnibus motion which was to suppress his statements. The evidence adduced at the hearing established that the statements were spontaneous in nature and, thus, admissible in the absence of Miranda warnings (see, People v Buffa, 266 AD2d 400, 401; People v Isasi, 265 AD2d 426, 427; People v Tomlin, 265 AD2d 353; see also, Miranda v Arizona, 384 US 436).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Altman, J. P., Goldstein, H. Miller and.Smith, JJ., concur.